IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0530
                             Filed November 13, 2014


MATHEW S. COLLETT,
    Plaintiff-Appellee,

vs.

KARI A. VOGT,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Monona County, Jeffrey A. Neary,

Judge.



       A mother appeals the district court order placing the parties’ minor child in

the parties’ joint physical care. AFFIRMED.



       Amanda Van Wyhe of Vriezelaar, Tigges, Edgington, Bottaro, Boden

& Ross, L.L.P., Sioux City, for appellant.

       Sabrina L. Sayler of Crary, Huff, Ringgenberg, Hartnett & Storm, P.C.,

Sioux City, for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                           2


VOGEL, P.J.

       A mother appeals the district court order placing the parties’ minor child in

the parties’ joint physical care. We conclude the mother’s appeal was timely; the

district court did not abuse its discretion in denying the mother’s motion for new

trial; it was in the child’s best interest to be placed in the joint physical care of the

parents; and the court did not act inequitably in allowing each parent to choose a

daycare provider and determining the child would attend school in Onawa, Iowa.

The mother is ordered to pay $1000 toward the father’s appellate attorney fees.

       I.     Background Facts & Proceedings

       Mathew Collett and Kari Vogt were never married to each other, but lived

together for a period of time, separating in February 2012. Shortly after they

separated Kari discovered she was pregnant. On August 28, Mathew filed a

petition to establish paternity, custody, parenting time, and child support. The

parties’ child was born in October 2012.

       In a ruling on temporary matters, filed on April 17, 2013, the court placed

the child in the parties’ joint legal custody, with Kari having physical care.

Mathew had visitation with the child on alternating weekends, one overnight each

week, and two weeks in the summer.             The temporary order also included a

provision that Mathew was “entitled to exercise visitation with the child on any

weekday that he is not working due to weather or other reasons and the child

would otherwise be in daycare.” Mathew was ordered to pay child support of

$431 per month.

       The trial was held on November 21, with physical care as the main issue.

Mathew testified he was thirty-four years old and lived in Onawa, Iowa. He was
                                             3


employed as a carpenter for Morton Buildings. Mathew asked for joint physical

care of the child. He stated he and Kari primarily communicated through text

messages and about ninety-seven percent of the time they had “civil and

respectful conversations.”     According to Mathew, the parties attended doctor

visits together and were able to communicate about parenting issues. Mathew

has been diagnosed with bipolar disorder and post-traumatic stress disorder,

which he controls with medication.

       Kari was twenty-six years old at the time of the trial. She also lived in

Onawa, but planned to move to Salix, which is twenty-five miles from Onawa.

Kari was employed as a licensed practical nurse, working thirty-six hours per

week. Kari was previously married and has two children, ages five and three,

from that relationship. These two children are in Kari’s physical care; the oldest

child has special needs. Kari asserted the child in this case was bonded with her

other two children. Kari requested physical care of the child. She testified the

parties had communication problems, but were civil when communicating about

fifty or seventy-five percent of the time.

       The court entered a paternity decree on January 29, 2014. The court

granted the parties joint legal custody and joint physical care of the child. The

court determined the parties should alternate weeks with the child and alternate

holidays. Mathew was ordered to pay $63.82 per month in child support. The

court determined each party was free to choose their own daycare provider. The

court also determined, “[E]ach party shall have the first right to care for the child

at any time the parent who has the minor child is unable to care for her for a
                                         4


period of six (6) hours or longer.” The court ordered the child should attend

school in Onawa, unless the parties agreed otherwise.

       On February 12, Kari filed a combined motion to amend or enlarge

pursuant to Iowa Rule of Civil Procedure 1.904(2) and motion for new trial

pursuant to rule 1.1004(7). In the motion to amend or enlarge, she asserted the

court had not considered the effect of separating this child from her half-siblings.

She also challenged the court’s rulings that the parties could each choose their

own daycare provider and that the child should attend school in Onawa. In the

motion for new trial, she asserted that after the paternity trial she moved to Salix

and Mathew had obtained new employment, which changed his working hours.

Mathew resisted the motion.

       The district court entered a ruling on March 7. The court determined Kari

was seeking to present evidence of facts and circumstances that occurred after

the trial, and while these may be the basis for a modification, they were not the

basis for a new trial. Therefore, the court did not consider the new evidence Kari

sought to present. The court declined to amend or enlarge the paternity decree,

finding the same arguments had been raised during the trial. Kari now appeals.

       II.    Standard of Review

       Issues ancillary to a determination of paternity are tried in equity. Markey

v. Carney, 705 N.W.2d 13, 20 (Iowa 2005). We review equitable actions de

novo. Iowa R. App. P. 6.907. When we consider the credibility of witnesses in

equitable actions, we give weight to the findings of the district court, but are not

bound by them. Iowa R. App. P. 6.904(3)(g).
                                          5


       III.   Timeliness of Appeal

       Mathew contends Kari’s appeal is untimely because it was filed more than

thirty days after the paternity decree. He claims she did not file a proper post-

trial motion, and thus, her motion did not extend the time for filing an appeal. He

asserts we do not have jurisdiction to decide this appeal, and it should be

dismissed.

       A notice of appeal must be filed within thirty days after the filing of a final

order or judgment. Iowa R. App. P. 6.101(1)(b); Root v. Toney, 841 N.W.2d 83,

87 (Iowa 2013). If a party files a timely motion pursuant to Iowa Rules of Civil

Procedure 1.904(2) or 1.1007, a notice of appeal must be filed within thirty days

after the court rules on the motion. Iowa R. App. P. 6.101(1)(b). Kari’s posttrial

motion was timely under rule 1.1007 (providing a motion for new trial must be

filed within fifteen days after a district court decision) and rule 1.904(2) (providing

the motion must be filed within the time allowed for a motion for new trial). The

paternity decree was filed on January 29, 2014, and her posttrial motion was filed

fourteen days later on February 12.

       Mathew claims Kari’s posttrial motion was not a proper motion pursuant to

rule 1.904(2) or a proper motion for new trial. An untimely or improper posttrial

motion cannot extend the time for appeal.         Bauer v. Bauer Farms, Inc., 832
N.W.2d 663, 668 (Iowa 2013). “When a rule 1.904(2) motion amounts to nothing

more than a rehash of legal issues previously raised, we will conclude the motion

does not toll the time for appeal.”      Id. at 668-69 (emphasis added).        A rule

1.904(2) motion may be properly used to request additional factual findings and

conclusions, to obtain a ruling on an issue the court may have overlooked, or to
                                         6

ask the court to reconsider and change its ruling. In re Marriage of Okland, 699
N.W.2d 260, 266-67 (Iowa 2005).

       We conclude Kari filed a proper rule 1.904(2) motion asking the court to

amend or enlarge (1) the physical care ruling because the child in this case is

separated from her half-siblings and Kari’s work schedule allows her to spend

more time with the child, (2) the provision the parties could each choose their

own daycare provider; (3) the provision the minor child should attend school in

Onawa. A rule 1.904(2) motion “is a procedural mechanism that permits parties

to request reconsideration of a ruling, and authorizes the court to change its

ruling.” Meier v. Senecaut, 641 N.W.2d 532, 538 (Iowa 2002). Kari asked for a

reconsideration of a ruling based on the application of the facts to the law, and

not a ruling based solely on the law. See id. (“A second hearing solely involving

a legal issue is merely repetitive.”).

       Because we determine Kari’s rule 1.904(2) motion was proper, the motion

tolled the time for filing an appeal. See Bauer, 832 N.W.2d at 668. We do not

separately address the question of whether Kari filed a proper motion for new

trial, as her motions were combined in one filing. We conclude Kari’s notice of

appeal was timely filed within thirty days after the court ruled on her posttrial

motion.
                                            7


       IV.     Motion for New Trial

       Kari claims the district court should have granted her motion for a new

trial.1 She requested a new trial under rule 1.1004(7), on the basis there was

“[M]aterial evidence, newly discovered, which could not with reasonable diligence

have been discovered and produced at the trial.” We review a district court’s

ruling on a motion for new trial based on a claim of newly discovered evidence

for an abuse of discretion. In re Marriage of Wagner, 604 N.W.2d 605, 608 (Iowa

2000). “An abuse of discretion is found when the trial court has clearly exercised

its discretion on untenable grounds or acted unreasonably.” Id.

       A party requesting a new trial on the grounds of newly discovered

evidence must show: (1) the evidence is newly discovered and could not, in the

exercise of due diligence, have been discovered prior to the conclusion of the

trial; (2) the evidence is material and not merely cumulative or impeaching; and

(3) the evidence will probably change the result if a new trial is granted. Benson

v. Richardson, 537 N.W.2d 748, 762 (Iowa 1995). “[N]ewly discovered evidence

refers to evidence which existed at the time of the trial proceeding.” Grissom v.

State, 572 N.W.2d 183, 184 (Iowa Ct. App. 1997). “Acts or events occurring

subsequent to trial do not generally qualify as newly discovered evidence.” Id.

       Kari’s motion for new trial did not refer to evidence that existed at the time

of the trial. As the district court found, “[T]he newly discovered evidence appears

to actually be evidence of facts and circumstances that occurred after this Court

conducted the trial.”       The court did not consider these new facts and

1
  Kari also claims the district court should have granted her rule 1.904(2) motion to
enlarge or amend the paternity decree. We will consider her claims on this ground
within the context of discussing the substantive issues raised in the rule 1.904(2) motion.
                                         8


circumstances, instead stating “These facts may be the basis for a modification

but are clearly not newly discovered evidence.” We conclude the district court

did not abuse its discretion in denying Kari’s motion for new trial. We note the

new facts and circumstances Kari referred to in her motion for new trial were not

made part of the record in this case. Therefore, we do not consider these new

facts and circumstances in our consideration of the issues presented in this

appeal. See Iowa R. App. P. 6.801 (designating the composition of the record on

appeal).

       V.     Physical Care

       Kari contends the district court should have placed the child in her

physical care rather than placing the child in the parties’ joint physical care. She

asserts she was the child’s primary caretaker from the time the child was born

until the paternity decree was issued. She also claims the parties are not able to

communicate and show mutual respect. She points out the child’s half-siblings

are in her physical care, and claims the court should not have separated this

child from her half-siblings.

       In determining physical care for a child, our first and governing

consideration is the best interest of the child. Iowa R. App. P. 6.904(3)(o). When

physical care is an issue in a paternity action, we apply the criteria found in Iowa

Code section 598.41 (2011). Iowa Code § 600B.40. Our analysis is the same

whether the parents have been married, or remain unwed. Lambert v. Everist,

418 N.W.2d 40, 42 (Iowa 1988); Yarolem v. Ledford, 529 N.W.2d 297, 298 (Iowa

Ct. App. 1994). Our objective is to place the child in an environment likely to
                                          9

promote a healthy physical, mental, and social maturity.         In re Marriage of

Hansen, 733 N.W.2d 683, 695 (Iowa 2007).

       In determining whether a child should be placed in the joint physical care

of the parents, we consider (1) the historical care-giving arrangement for the child

between the two parties; (2) the ability of the parents to communicate and show

mutual respect; (3) the degree of conflict between the parents; and (4) the

degree to which the parents are in general agreement about their approach to

parenting. In re Marriage of Berning, 745 N.W.2d 90, 92 (Iowa Ct. App. 2007).

In a joint physical care arrangement, both parents share time with the child,

maintain a home for the child, and provide routine care for the child. Id.

       While Kari had been the primary caretaker of the child in the past, Mathew

had been diligent in exercising visitation. Furthermore, under the terms of the

temporary order, on days when he was not working he took care of the child,

rather than have her spend time in daycare. The district court found, “Mat and

Kari communicate well and are respectful of each other in their transactions.”

The court noted they had some disagreements, but no more than expected. The

court also determined, “They generally agree on the parenting of [the child] and

both parties are clearly capable of parenting her full-time.” We conclude the

district court considered the factors associated with a grant of joint physical care,

and we agree with the court’s findings.

       In general, siblings, including half-siblings, should be separated only for

the most compelling reasons. In re Marriage of Quirk-Edwards, 509 N.W.2d 476,

480 (Iowa 1993). In a joint physical care arrangement, a child is still able to

spend half of its time with its siblings in one parent’s household. We conclude
                                        10


the child’s interest in spending the maximum amount of time with both parents is

not outweighed by the separation from the child’s half-siblings during the time the

child spends in Mathew’s home.

      We affirm the court’s decision placing the parties’ child in their joint

physical care.

      VI.    Daycare Provider

      Kari next contends the district court should not have ruled the parties

could each choose their own daycare provider. The court stated, “Subject to the

right of first care provisions, the parties are free to choose their own day care

provider for the times they have custody or they may agree on a single day care

provider.” Kari asserts it would be in the child’s best interest to have one daycare

provider. Based on the evidence available to the district court at the time of the

trial, we determine the court equitably provided each party could choose a

daycare provider. In a joint physical care arrangement, both parents have rights

and responsibilities toward the child, and neither parent has rights superior to

those of the other parent. See Iowa Code § 598.1(4). Thus, neither parent has

the ability to solely determine the child’s daycare provider. The parties, however,

may mutually agree on one daycare provider.

      VII.   School District

      Kari claims the district court should not have ordered that the child would

attend school in the Onawa school district. On this issue, the court stated, “The

parties’ child shall attend school in the Onawa, Iowa school district unless the

parties agree otherwise.” On appeal, Kari seeks to include new facts, which she

attempted to introduce in the motion for new trial. We do not consider any facts
                                        11

beyond the closed trial record. See In re Marriage of Keith, 513 N.W.2d 769, 771

(Iowa Ct. App. 1994) (“We are limited to the record before us and any matters

outside the record on appeal are disregarded.”). At the time of the trial, both

parties were living in Onawa. While the living arrangements of the parties may

change over the years, it was not unreasonable for the court to determine the

child should attend school in the school district where both parties were currently

residing.

       VIII.   Appellate Attorney Fees

       Mathew seeks attorney fees for this appeal. Section 600B.25 provides,

“The court may award the prevailing party the reasonable costs of suit, including

but not limited to reasonable attorney fees.” Thus, in paternity actions, an award

of attorney fees may only be made to the prevailing party. Iowa Code § 600B.25.

Mathew is the prevailing party in this appeal. We determine Kari should pay

$1000 toward his appellate attorney fees.

       We affirm the decision of the district court.    Costs of this appeal are

assessed to Kari.

       AFFIRMED.